SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Plaintiff pro se Jeffrey Christopher timely appeals from a judgment (“the judgment”) entered by the District Court on August 2, 2000 that granted the motion *80for summary judgment of defendants New York City Police Department, et al., and dismissed Christopher’s complaint. See Christopher v. New York City Police Department, No. 98 Civ. 98-7816(JSM), 2001 WL 1051917 (S.D.N.Y. July 81, 2000).
Having reviewed the record, we conclude that plaintiff-appellant Christopher’s claims are without merit, and affirm the judgment substantially for the reasons stated by the District Court. See id.
For the reasons stated above, the judgment of the District Court is AFFIRMED.